Stephens, J.
It appearing conclusively and without issue that the lumber levied on under the foreclosure of a laborer’s lien, arising out of the employment of the plaintiff to fire the boiler of a sawmill, was not the property of the employer, but was the property of a third person, who is the claimant of title to the lumber, and it appearing conclusively and without dispute that the claimant had not employed the plaintiff and had had no dealings whatever with him respecting the work, although the claimant knew of the plaintiff’s employment and had received the benefit of his services and had been told by him that he had not been paid for such services, there appears no equitable ground, upon which the claimant’s property should be subjected to the lien. Hobbs v. Broad River Lumber Co., 32 Ga. App. 447 (123 S. E. 756). This case1 is distinguishable from that of Sattes & Wimer Co. v. Hales, 11 Ga. App. 569 (2) (75 S. E. 898). See, in this connection, Williams v. Herrington, 12 Ga. App. 76, 77 (76 S. E. 757). This ease is also distinguishable from the case of McCook v. Brown, 28 Ga. App. 525 (112 S. E. 151), it appearing from the record in that ease that there was evidence to the effect that the claimant, during the work, promised the plaintiff to see ' that he received his money.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.